DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/01/2021 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the clip being formed from a rigid material that maintains said separation distance when forces are applied thereto”. Claim 1 later recites “a motor operably connected to said adjustable pressure pad, wherein said separation distance is selectably adjustable by said motor”. The first limitation recited implies that the separation distance is fixed, as it is maintained when a force is applied, but the second limitation implies that the separation distance changes when a force is applied. Thus, the two claim limitations together render the claim indefinite, as “separation distance” is used to 
	
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
As there are no claim limitations that use the word “means” or “step”, there are no claims being interpreted under 35 U.S.C. 112(f). Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.


	Response to Arguments
The affidavit under 37 CFR 1.132 filed 09/01/2021 is insufficient to overcome the rejection of claim 1 based upon Abdul-Hafiz applied under 35 U.S.C. § 103 as set forth in the last Office action for the following reasons:  
Regarding Paragraph 8, the inventor has argued that the Abdul-Hafiz clamp must be flexible, because it has to provide a sufficient and similar confining pressure for thin ears (children), as well as for thicker ears (elderly), and a very flexible U-shaped clamp would perform this task. The examiner acknowledges this argument. However, prior art references such as Lawrence (WO 2009/032074) teach an ear clip made of a rigid material that can provide exact desired pressures via a mechanism that alters distance (in this case, a bladder). Thus, Lawerence also teaches an ear clip made of rigid materials that is suitable to provide a sufficient and similar confining pressures for thin ears (children), as well as for thicker ears (elderly). Furthermore, the examiner respectfully notes that Abdul-Hafiz never teaches a requirement for its invention to be flexible. It also never states if its invention is flexible or rigid, and as no material is perfectly rigid or perfectly flexible, and a material one of ordinary skill in the art would consider rigid can still have slight characteristics of flexibility (e.g., “rigid” metals can be bent).  Because of this and the teachings of Lawrence, the examiner respectfully disagrees that the flexible U-shaped clamp for measuring SpO2 disclosed in Abdul-Hafiz cannot be modified to be a rigid member because the resulting device would fail to operate for its intended purpose.
Regarding Paragraph 9, the inventor has argued that their invention must be rigid, because if the U-shaped clamp was flexible, as opposed to rigid, the compressing lead screw would have to be proportionally longer, and could no longer fit behind the ear. The examiner accepts this argument. 
The examiner also notes that the applicant’s disclosure has never defined what “rigid” means, the degree of rigidity associated with the materials used to make the clip, what materials are even used to make the clip, or any other information that further gives scope to the term “rigid”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
 Claims 1, 3-5, and 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Abdul-Hafiz et al (U.S. Patent No. 8,588,880, hereinafter Abdul-Hafiz) in view of Schnali et al  (U.S. Patent Application No. 2002/0072681, hereinafter Schnali), Lawrence (WO 2009/032074, hereinafter Lawrence) and Kasahara et al (U.S. Patent Application No. 2006/0025701, hereinafter Kasahara), as evidenced by Gruebel et al (U.S. Patent No. 5,237,997, hereinafter Gruebel).
Regarding Claim 1, Abdul-Hafiz discloses an apparatus for monitoring blood pressure of a user comprising: 
a clip (Element 1800, Figs. 18B-C and Figs. 25-26) having a U-shaped base (See Figs. 18B-C) with two side members (Elements 1830, Fig. 18C) extending from the U-shaped base defining a separation distance therebetween (See space between elements 1830, Fig. 18C), the clip being adapted to releasably receive a portion of a body of the user therebetween (“the emitter housing 1840 fits within the ear and the detector housing 1850 outside the ear”, Col. 9, lines 1-2; these elements are on opposite sides of the clip, which means the ear can fit between the clip); 
an adjustable pressure pad (Element 2500, Fig 26B) mounted to one of said two side members (by being mounted to both, element 2500 is mounted to at least one side member) spaced apart from the other of two side members by said separation distance; 
an emitter (Element 1840, Fig. 18C) mounted to one of said two side members; 
a detector (Element 1850, Fig. 18C) directly mounted to the other of said two side members opposite to said emitter and spaced apart by said separation distance (Fig. 18C). 
Abdul-Hafiz discloses the claimed invention except for expressly disclosing the clip being formed from a rigid material that maintains said separation distance when forces are applied thereto; a magnetic field sensor mounted to one of said two side members; a magnet directly mounted to the other of said two side members opposite to said magnetic field sensor and spaced apart by said separation distance; and a motor operably connected to said adjustable pressure pad, wherein said separation distance is selectably adjustable by said motor. However, Schnali teaches a magnetic field sensor ([0056], Element 6a, "magnetic sensors, e.g. a permanent magnet and magnetic field detector for sensing the changes in finger girth by the Hall effect", in Fig. 6a) and a magnet (Element 6b, Fig. 6a) indirectly mounted to said two side members and spaced apart by said separation distance (on either side of inner membrane 4). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Abdul-Hafiz, by substituting the emitter and detector for the magnet and magnetic field sensor, or simply adding the magnet and magnetic field sensor in addition to the 
Kasahara teaches a motor (“a driving motor”, [0058]) operably connected to said adjustable pressure pad, wherein said separation distance is selectably adjustable by said motor (“the driving motor expands or contracts the adjustable arm”, [0061]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Abdul-Hafiz, with the motor of Kasahara, because this allows it to be able to apply exact pressures to measure biological parameters, and to prevent venous backflow, as taught by Schnali ([0002]). Kasahara’s motor could be placed at the apex of the clip’s U-shape.
Lawrence teaches a clip (Element 80, Fig. 11) being formed from a rigid material (“the clip sections…are preferably constructed of a thermoplastic elastomer, such as ABS”, page 20, lines 27-28; ABS is a rigid material) that maintains said separation distance when forces are applied thereto (“the ear clip 80 includes a bladder 85 that can be similarly filled with a gas or suitable liquid to regulate the pressure applied exerted on the ear lobe 7”, page 23, lines 10-11; if the pressure is able to be regulated, it’s able to be maintained even if forces are applied; the examiner also notes that for this invention the functionality of the bladder is accomplished by the motor of Kasahara, as these both perform the same function; the examiner also notes that of the Abdul-Hafiz clip was created from a rigid thermoplastic, it would be able to maintain a separation distance even if a force was applied). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Abdul-Hafiz, by making the clip made of rigid ABS, because this allows for easier regulation of the pressure applied to the ear lobe, as taught by Lawrence (page 23, lines 9-14). Regulating such pressure would also allow the Abdul-Hafiz clip to be correctly fitted to ears of different sizes.
Regarding Claim 3, modified Abdul-Hafiz discloses wherein said clip is sized to receive a portion of an ear of the user (“the emitter housing 1840 fits within the ear and the detector housing 1850 outside the ear”, Col. 9, lines 1-2; these elements are on opposite sides of the clip, which means the ear can fit between the clip).
Regarding Claim 4, modified Abdul-Hafiz discloses the apparatus of claim 1. Modified Abdul-Hafiz discloses the claimed invention except for expressly disclosing wherein said clip is sized to receive a portion of a finger of the user. However, it is noted by the examiner that while Abdul-Hafiz does not expressly say wherein said clip is sized to receive a portion of a finger of the user, and in fact discloses some advantages of using the ear over the finger as a measurement site (Col. 2, lines 1-4) the apparatus disclosed in this claim is structurally indistinguishable from the embodiments proposed by Abdul-Hafiz. Furthermore, the apparatus of Abdul-Hafiz is designed to measure blood constituents, not blood pressure. For an apparatus that does measure blood pressure, such as disclosed in modified Abdul-Hafiz, a finger is one of the places of the body suitable for measuring arterial blood volume density (Gruebel, Col. 2, lines 34-38), which is used for measuring blood pressure (Gruebel, Col. 2, lines 31-33).
Regarding Claim 5, modified Abdul-Hafiz discloses the apparatus of claim 1. Modified Abdul-Hafiz discloses the claimed invention except for expressly disclosing wherein said separation distance is periodically reduced by said motor to apply pressure with said adjustable pressure pad to the portion of the user's body located between said adjustable pressure pad and said magnet. However, Kasahara teaches wherein said separation distance is periodically reduced by said motor to apply pressure with said adjustable pressure pad to the portion of the user's body located between said adjustable pressure pad (“the driving motor expands or contracts the adjustable arm”, [0061]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the apparatus of Abdul-Hafiz, with the periodical reducing of separation distance of Kasahara, because this allows it to be able to apply exact pressures to measure biological parameters, and to prevent venous backflow, as taught by Schnali ([0002]).
Regarding Claim 7, modified Abdul-Hafiz discloses the apparatus of claim 1. Modified Abdul-Hafiz discloses the claimed invention except for expressly disclosing wherein said magnetic field sensor comprises a Hall effect sensor. However, Schnali teaches wherein said magnetic field sensor comprises a Hall effect sensor ([0010], [0056], "a magnetic field sensor... by the Hall Effect"). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the apparatus of Abdul-Hafiz, with the rare-earth magnet of Schnali, because this is part of the substitution of the magnetic field sensor described in claim 1. Dependent on the substitution of a magnet and magnetic field sensor in for the optical sensor, making the magnetic field sensor a Hall effect sensor would have been obvious to one of ordinary skill in the art.
Regarding Claim 8, modified Abdul-Hafiz discloses the apparatus of claim 1. Modified Abdul-Hafiz discloses the claimed invention except for expressly disclosing wherein said magnetic field sensor is adapted to measure an arterial pulsatile waveform of blood flow within the portion of the body of the user located between said adjustable pressure pad and said magnet. However, Schnali teaches wherein said magnetic field sensor is adapted to measure an arterial pulsatile waveform of blood flow ([0035], 6a and 6b are sensors "for measuring changes in volume of a patient's finger caused by arterial blood flow; embodiments in Figs. 5-6 is similar to Fig. 1, with differences not pertaining to 6a, 6b) within the portion of the body of the user located between said adjustable pressure pad and said magnet (6a and 6h can be magnet and magnetic field detector for “sensing the changes in finger girth by the Hail Effect”, [0056]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Abdul-Hafiz, with the adaptation of Schnali, because arterial blood volume density is proportional to blood pressure (Gruebel, Col. 2, lines 31-33), and there is a need to be able to sense blood pressure without movement artifacts (Gruebel, Col. 2, lines 1-2), continuously (Gruebel, Col. 1, line 61) and in a fashion capable of being performed in normal surroundings (Gruebel, Col. 2, line 15-17).
Regarding Claim 9, modified Abdul-Hafiz discloses the apparatus of claim 1. Modified Abdul-Hafiz discloses the claimed invention except for expressly disclosing a processor in communication with 
Regarding Claim 10, modified Abdul-Hafiz discloses the apparatus of claim 9. Modified Abdul-Hafiz discloses the claimed invention except for expressly disclosing wherein said processor monitors and records data from said magnetic field sensor. However, Schnali teaches wherein said processor monitors and records data from said magnetic field sensor ([0057], Electrical processing and/or storage circuit 60, Fig. 12). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Abdul-Hafiz, with the recording and monitoring of arterial pulsatile waveform data of Schnali, because this is allows blood pressure to be detected, as taught by Gruebel (Col. 2, lines 31-33).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Abdul-Hafiz in view of Schnali, Lawrence, and Kasahara, and further in view of Lee et al (U.S. Patent Application No. 2010/0179440, hereinafter Lee).
Regarding Claim 6, modified Abdul-Hafiz discloses the apparatus of claim 1. Modified Abdul-Hafiz discloses the claimed invention except for expressly disclosing wherein said magnet comprises a rare earth magnet. However, Lee teaches a magnet comprising a rare earth magnet (“As a Nd-Fe-B magnet, which includes Nd, one of rare earth metals…”, [0033]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the apparatus of Abdul-Hafiz, with the rare-earth magnet of Lee, because rare earth magnets have highest magnetic quality of magnetic materials and shows excellent magnetic quality with only small quantity, as taught by Lee ([0033]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Abdul-Hafiz in view of Schnali, Lawrence, and Kasahara, as evidenced by Frankenreiter et al (U.S. Patent No. 4,953,557, hereinafter Frankenreiter).
Regarding Claim 11, modified Abdul-Hafiz discloses the apparatus of claim 10. Modified Abdul-Hafiz discloses the claimed invention except for expressly disclosing wherein said processor is configured to cause said motor to drive said adjustable pressure pad to periodically reduce said separation distance and apply a pressure with said adjustable pressure pad to the portion of the body of the user located between located between said adjustable pressure pad and said magnet. However, Kasahara teaches wherein said processor is configured to cause said motor to drive said adjustable pressure pad to periodically reduce said separation distance and apply a pressure with said adjustable pressure pad (“controls activation of the driving motor 11 based on an ON signal from the measurement switch…”, [0143]) to the portion of the body of the user located between located between said adjustable pressure pad (Driving motor 11 is part of element 7, which goes around the user’s body part). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the apparatus of Abdul-Hafiz, with the periodical reducing of Kasahara, to apply exact pressures to measure biological parameters, to prevent venous backflow as taught by Schnali ([0002]), and for calibration, as evidenced by Frankenreiter (Col. 4, line 60-Col. 5, line 5).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Abdul-Hafiz in view of Schnali, Lawrence, and Kasahara, and further in view of Frankenreiter.
Regarding Claim 12, modified Abdul-Hafiz discloses the apparatus of claim 11. Modified Abdul-Hafiz discloses the claimed invention except for expressly disclosing wherein said processor is configured to calibrate said data from said magnetic field sensor relative to said pressure. However, Frankenreiter teaches a processor (Element 32, Fig. 1) configured to calibrate said data from said magnetic field sensor relative to said pressure (“calibration values are stored which indicate the pressure related to electronic signals provided by each of said two pressure sensors”, Col. 4, lines 55-59). It would .

Allowable Subject Matter
Claims 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claim 18, the prior art fails to disclose a motor being operatively connected to said pressure pad by a threaded driveshaft, a pair of gears and a motor driveshaft.
Claim 19 contains allowable subject matter by virtue of dependence on Claim 18.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN EPHRAIM COOPER whose telephone number is (571)272-2860. The examiner can normally be reached Monday-Friday 7:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/JONATHAN E. COOPER/Examiner, Art Unit 3791

/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791